Case 3:18-cr-00465-MMC Document 69-16 Filed 09/25/19 Page 1 of 5




                   EXHIBIT O
9/24/2019            Case 3:18-cr-00465-MMC Document 69-16
                                                      LocationsFiled 09/25/19 Page 2 of 5

We use cookies to personalize and enhance your experience on our site. Visit our Privacy Policy (//www.micron.com/privacy) to learn more or manage
your personal preferences in ourProducts
                                 Cookie Consent Tool. By using our site, you agree to our Solutio    USA -
                                                                                          use of cookies.                Login              
 (/)
                                                                    Accept

                                                                                                  English   
    About (https://www.micron.com/about)       /   Locations (https://www.micron.com/about/locations)




   China                                 Design

   Beijing (?
   country=China&city=Beijing)           Beijing

   Shanghai (?                                                   Micron Semiconductor (Shanghai) Co., Ltd., Beijing
   country=China&city=Shanghai)                                  Branch


   Shenzhen (?                                                   Rafﬂes City Beijing Ofﬁce Tower
   country=China&city=Shenzhen)                                  Unit 4 on 10th Floor
                                                                 No. 1 Dongzhimen South St.
   Xi’an (?                                                      Beijing Dongcheng District 100007
   country=China&city=Xi’an)
                                                                 China (PRC)
                                                                 Tel: 8610-6400-9389
                                                                 Fax: 86-10-6402-9520


                                                                 Get Directions (http://maps.google.com/maps?
                                                                 daddr=39.946065,116.438911)




                                         Shanghai

                                                                  Micron Technology (Shanghai) Co., Ltd.

                                                                  Xinglian Science and Technology Park
                                                                  Building #1, No.1535 Hong Mei Road
                                                                  Shanghai 200233




                                                                  China (PRC)
                                                                  Tel: 86-21-61033366
                                                                  Fax: 86-21-34281019


                                                                  Get Directions (http://maps.google.com/maps?

https://www.micron.com/about/locations?country=China                                                                                           1/4
9/24/2019            Case 3:18-cr-00465-MMC Document 69-16
                                                      LocationsFiled 09/25/19 Page 3 of 5

                                                                  daddr=31.170671,121.406575)
We use cookies to personalize and enhance your experience on our site. Visit our Privacy Policy (//www.micron.com/privacy) to learn more or manage
your personal preferences in ourProducts
                                 Cookie Consent Tool. By using our site, you agree to our Solutio    USA -
                                                                                          use of cookies.               Login            
 (/)                                                              Micron Semiconductor Technology (Shanghai) Co.,
                                                                  Ltd.
                                                                   Accept

                                                                                               English       
                                                                  Xinglian Science and Technology Park
                                                                  Building #1, No.1535 Hong Mei Road
                                                                  Shanghai 200233
                                                                  China (PRC)
                                                                  Tel: 86-21-61033366
                                                                  Fax: 86-21-34281019


                                                                  Get Directions (http://maps.google.com/maps?
                                                                  daddr=31.170671,121.406575)




                                         Manufacturing



                                         Xi’an

                                                                  Micron Semiconductor (Xi'an) Co., Ltd.

                                                                  Zone B of Shaanxi Xi'an Export Processing Zone
                                                                  Xin Xi Avenue
                                                                  Xi'an 710119
                                                                  China (PRC)
                                                                  Tel: 86-29-6891-6666
                                                                  Fax: 86-29-8888-0280


                                                                  Get Directions (http://maps.google.com/maps?
                                                                  daddr=34.173644,108.851641)




                                         Sales



                                         Beijing

                                                                 Micron Semiconductor (Shanghai) Co., Ltd., Beijing
                                                                 Branch

                                                                 Rafﬂes City Beijing Ofﬁce Tower

https://www.micron.com/about/locations?country=China                                                                                           2/4
9/24/2019            Case 3:18-cr-00465-MMC Document  69-16
                                                        LocationsFiled 09/25/19 Page 4 of 5
                                                a es C y e j g O ce o e
We use cookies to personalize and enhance your experience on ourUnit
                                                                 site.4Visit
                                                                        on 10th   Floor Policy (//www.micron.com/privacy) to learn more or manage
                                                                             our Privacy
your personal preferences in ourProducts
                                 Cookie Consent Tool. By using our site, you agree to our Solutio    USA -
                                                                                          use of cookies.              Login            
 (/)                                                             No. 1 Dongzhimen South St.
                                                                   Accept
                                                                 Beijing Dongcheng District 100007
                                                                 China (PRC)
                                                                                                   English   
                                                                 Tel: 8610-6400-9389
                                                                 Fax: 86-10-6402-9520


                                                                 Get Directions (http://maps.google.com/maps?
                                                                 daddr=39.946065,116.438911)




                                         Shanghai

                                                                  Micron Technology (Shanghai) Co., Ltd.

                                                                  Xinglian Science and Technology Park
                                                                  Building #1, No.1535 Hong Mei Road
                                                                  Shanghai 200233
                                                                  China (PRC)
                                                                  Tel: 86-21-61033366
                                                                  Fax: 86-21-34281019


                                                                  Get Directions (http://maps.google.com/maps?
                                                                  daddr=31.170671,121.406575)

                                                                  Micron Semiconductor Technology (Shanghai) Co.,
                                                                  Ltd.

                                                                  Xinglian Science and Technology Park
                                                                  Building #1, No.1535 Hong Mei Road
                                                                  Shanghai 200233
                                                                  China (PRC)
                                                                  Tel: 86-21-61033366
                                                                  Fax: 86-21-34281019


                                                                  Get Directions (http://maps.google.com/maps?
                                                                  daddr=31.170671,121.406575)




                                         Shenzhen

                                                                 Micron Semiconductor (Shanghai) Co Ltd
https://www.micron.com/about/locations?country=China                                                                                          3/4
9/24/2019             Case 3:18-cr-00465-MMC Document 69-16                     LocationsFiled 09/25/19 Page 5 of 5
                                                                 Micron Semiconductor (Shanghai) Co., Ltd.,
We use cookies to personalize and enhance your experience on our Shenzhen
                                                                   site. Visit our Branch
                                                                                   Privacy Policy (//www.micron.com/privacy) to learn more or manage
your personal preferences in ourProducts
                                 Cookie Consent Tool. By using our site, you agree to our Solutio      USA -
                                                                                           use of cookies.                 Login              
  (/)
                                                                 10F,Accept
                                                                       Tower B, Anlian Plaza
                                                                    No.4018 Jiantian Road
                                                                                                          English    
                                                                    Shenzhen 518026
                                                                    China (PRC)
                                                                    Tel: +86-755-8347-4560
                                                                    Fax: +86-755-8347-4460


                                                                    Get Directions (http://maps.google.com/maps?
                                                                    daddr=22.548111,114.070076)




 Products                                                                                                            Sales
 (https://www.micron.com/products)                                                                  (https://www.micron.com/support/sales-
                                                                                                                   network)
 Solutions
 (https://www.micron.com/solutions)
                                                                                                   Support (https://www.micron.com/support)

 Support (https://www.micron.com/support)
                                                                                                                   Contact
 Insight (https://www.micron.com/insight)                                                          (https://www.micron.com/forms/contact-
                                                                                                                     us)
 About (https://www.micron.com/about)

                                                                                                                     (https://www.crucial.com/)
 (https://www.facebook.com/MicronTechUSA/)
       (https://twitter.com/microntech)
 (https://www.linkedin.com/company/3690)                                                                          (https://ballistixgaming.com/)
 
 (https://www.youtube.com/user/MicronTechnology)




                                                  ©2019 Micron Technology, Suppliers
                                                                             Inc. All rights reserved. Information, products, and/or speciﬁcations are
     Legal                            Privacy                               (https://www.micron.com/about/our-
                                                  subject to change without notice.                                      Careers
                                                                                     All information is provided on an “AS IS” basis without warranties of any
     (https://www.micron.com/legal)   (https://www.micron.com/privacy)
                                                  kind. Drawings may not be commitment/sourcing-
                                                                             to scale. Micron, the Micron logo, and all other
                                                                                                                         (https://www.micron.com/careers)
                                                                                                                               Micron trademarks are the
                                                  property of Micron Technology,  Inc. All other trademarks are the property of their respective owners.
                                                                            responsibly/suppliers)




https://www.micron.com/about/locations?country=China                                                                                                         4/4
